

Exhibit 10.22


EXECUTIVE EMPLOYMENT AGREEMENT


I, David Klatsky, hereby agree to be employed by Premier Healthcare Solutions,
Inc., a Delaware corporation with its principal places of business in Charlotte,
North Carolina, Washington, D.C., and Ft. Lauderdale, Florida (“Premier” or the
“Company”), and Premier hereby agrees to employ me, subject to the following
terms and conditions.


1.
EMPLOYMENT



1.1    Job Duties. I agree to devote my full professional time, attention and
best efforts to the performance of my employment duties with Premier and/or its
Related Companies (as defined in Section 6.2). I shall perform the duties and
responsibilities customary to my position(s) with Premier and/or its Related
Companies and as assigned to me from time to time. My initial position with
Premier shall be as Senior Vice President, General Counsel.


1.2    Salary and General Benefits. During my employment at Premier effective
beginning as of the Effective Date, Premier will: (a) compensate me for my
services at a base rate determined by Premier from time to time, and (b) allow
me to participate in the deferred compensation, other retirement plans, and
employee benefit plans from time to time in effect generally for Premier or a
“Related Company’s” (as defined in Section 6.2) similarly situated employees,
subject to the terms and conditions of such plans and as they may be instituted,
modified or terminated from time to time. My initial base salary effective
beginning as of the Effective Date shall be $18,750.00 per semi-monthly pay
period (equivalent to $450,000.00 annually), less applicable withholdings. If
the base salary is increased, such increased amount shall thereafter become the
“base salary” under this Agreement.


1.3    Annual Incentive Plan. During my employment with Premier effective
beginning as of the Effective Date, I shall participate in any annual incentive
plan sponsored by Premier or a “Related Company” (as defined in Section 6.2)
(the “Annual Plan”) applicable to me or other similarly situated senior
executive level employees, in accordance with the terms and conditions of such
Annual Plans as they may be established, modified, changed, replaced or
terminated from time to time. My target incentive opportunity in the Annual Plan
for FY 2017 (July 1, 2016 – June 30, 2017) will be 60% of my plan year earnings
as defined in the Annual Plan.


1.4    Intentionally left blank.


1.5    Equity Incentive Plan. As additional consideration for entering into this
Agreement, during my employment with Premier, in August 2016 the Company will
recommend to the Compensation Committee of the Board of Directors, that I will
receive a grant of Premier, Inc. equity with a grant value equal to 145% of my
initial base salary. The types of Equity to be granted will be consistent with
those approved by the Compensation Committee, and may include Restricted Stock
Units, Performance Shares Stock Option, or other forms of equity specified in
the Premier, Inc. Equity Incentive Plan, or any combination thereof. Should my
start date be delayed, my grant will potentially be delayed. Any equity will be
awarded / issued in accordance with the terms of the Premier, Inc. Equity
Incentive Plan and applicable award agreement(s), to be provided electronically
after the grant.


1.6    Term. I agree that my employment with Premier shall be “at-will”, such
that I may resign at any time for any reason and Premier may terminate my
employment at any time for any reason, subject to my and Premier’s
post-employment rights and obligations under this Agreement. The at-will nature
of my employment may be altered only be a written agreement signed by a duly
authorized Premier official. In addition, notwithstanding the provisions of this
Section 1.6 or Section 2 below, I agree that upon the termination or end of my
employment with Premier for any reason, I shall resign and do resign from all
positions as an





--------------------------------------------------------------------------------




officer, director and employee of Premier and Premier’s Related Companies (as
defined in Section 6.2), with such resignations to be effective upon the
termination or end of my employment with Premier.


2.
SEVERANCE PROTECTIONS



2.1    Severance Pay. If my employment with Premier under this Agreement ends at
any time due to a Termination Without Cause (as defined below), then Premier
will provide me with 12 months of my then current base salary as severance (the
“Severance Pay”), subject to the terms in this Section 2. In order to be
eligible for such Severance Pay, I must sign within 45 days of receipt from
Premier and not revoke a full and general release (the “Release”) of any and all
claims that I have or may have against Premier, its Related Companies (as
defined in Section 6.2) and such entities’ past and then current officers,
directors, shareholders, owners, members, agents and employees relating to all
matters, to be prepared by Premier at that time. In addition, if I violate any
of my post-employment obligations under this Agreement in Sections 4-6, then my
right to any Severance Pay shall immediately cease and be forfeited.


2.2    Termination Without Cause.    For purposes of this Agreement,
“Termination Without Cause” means any termination of my employment by Premier
for any reason other than retirement, early retirement, death, “Disability” or
“Termination for Just Cause”. In addition, my resignation shall be deemed a
Termination Without Cause by Premier if I resign my employment with Premier and
all its Related Companies (as defined in Section 6.2) within twenty-four (24)
months following a “Change in Control” (as defined below) due to the following
events without my written consent:


(a)
a material reduction in my position, responsibilities or status, or a change in
my title resulting in a material reduction in my responsibilities or position
with Premier, but excluding for this purpose: (i) any suspensions, removals,
duty reassignments, duty limitations or other actions set forth and allowed in
Section 2.3; and (ii) any such reductions or changes made in good faith to
conform with applicable law or generally accepted industry standards for my
position;



(b)
a reduction in my base salary (unless such percentage deduction is effectively
made across the board for all other senior executives of Premier);



(c)
the relocation of me to a location outside a fifty (50) mile radius of my
primary office location on the date of this Agreement (Charlotte, NC); provided,
however that relocation of me to Premier’s current or future headquarters
location (with or without my consent) shall not constitute a resignation by me
that can be deemed a Termination Without Cause; or



(d)
a failure of the Company to obtain the assumption in writing of its obligations
under this Agreement by any successor to all or substantially all of the assets
of the Company within 30 days after a merger, consolidation, sale or similar
transaction.



For purposes of this Agreement, a “Change in Control” shall have the meaning set
forth in Section 13.3 (or subsequent applicable sections, if and as later
amended) of the Premier, Inc. 2013 Equity Incentive Plan, as it may be
established, modified, changed or replaced from time to time.


Premier and I further agree that for my resignation to constitute Termination
Without Cause, in addition to providing at least ninety (90) days advance
written notice of resignation to Premier, I must provide written notice to the
President and Chief Executive Officer of Premier (the “Company CEO”) of my
intent to resign within ninety (90) days of one of the triggering events
outlined in subsections (a) – (d) of this provision. Further, Termination
Without Cause shall not mean or include resignation by me for subsections (a) –
(d) of this provision for any isolated, insubstantial or inadvertent reason not
taken in bad faith if cured or remedied promptly by Premier, if such cure is
possible, within no more than thirty (30) calendar days of receiving my notice.





--------------------------------------------------------------------------------






(d)Termination For Just Cause.    For purposes of this Agreement, “Termination
for Just Cause” means termination of my employment by Premier as the result of:
(a) commission or omission of any act of dishonesty, embezzlement, theft,
misappropriation or breach of fiduciary duty by me in connection with my
employment with Premier; (b) any conviction, guilty plea or plea of nolo
contendere by me for any felony, a misdemeanor in which fraud and dishonesty is
a material element, or a crime of moral turpitude, that is likely to result in
incarceration if later sentenced (if the Company CEO or Chair of the Board of
Directors of Premier, Inc. (the “Board Chair”)) deem in his or her absolute
discretion that such conviction or plea may have a significant adverse effect
upon Premier or upon my ability to perform under this Agreement); (c) willful
action or willful inaction with respect to my performance of my employment
duties that constitutes a violation of law or governmental regulations or that
causes Premier or its Related Companies (as defined in Section 6.2) or
affiliated entities to violate such law or regulation; (d) a material breach of
any securities or other law or regulation or any Premier or Related Company
policy governing inappropriate disclosures or “tipping” related to (or the
trading or dealing of) securities, stock or investments; (e) failure to
reasonably cooperate or interference with a Premier-related investigation; (f)
willful violation by me of Premier’s or its Related Companies’ lawful material
policies, rules and procedures, including but not limited to Premier and its
Related Companies’ Code of Conduct and Conflict of Interest policies; (g) the
regulatory, governmental or administrative suspension, removal or prohibition of
me as defined in this Section below; (h) willful misconduct, willful
insubordination or willful refusal or unwillingness to carry out or follow
specific lawful, reasonable directives, duties or assignments established or
given by the Company CEO or the Board of Directors of Premier, Inc. (the
“Board”) from time to time in accordance with this Agreement; (i) willful
inattention to or dereliction of duty by me with respect to the business affairs
of Premier or its Related Companies to which I am assigned material
responsibilities or duties that is materially harmful to the business or
reputation of Premier; (j) the breach of or failure to perform the obligations
set forth in Sections 3 and/or 5-7 of this Agreement by me; (k) the prospective
breach of the obligations set forth in Sections 3 and/or 5-7 of this Agreement
by me; or (l) the breach or prospective breach or failure to perform the
obligations set forth in Section 4 of this Agreement that is either willful or
materially harmful to the business or reputation of Premier.


(i)Premier and I, however, agree that “Termination For Just Cause” shall not
mean or include termination of my employment by Premier pursuant to subsection
(i) or (k) as a result of an isolated, insubstantial and inadvertent action not
taken by me in bad faith and which is remedied promptly by me, if such cure is
possible, within no more than thirty (30) days after receipt of notice from the
Company CEO or Board Chair or their authorized agents of such performance
issue(s). Premier and I further agree that “Termination for Just Cause” shall
not mean or include termination of my employment by Premier pursuant to
subsections (j) or (l) as result of an isolated, insubstantial and inadvertent
action not taken by me in bad faith and which is remedied promptly by me, if
such cure is possible, within no more than ten (10) days after receipt of notice
from the Company CEO or Board Chair or their authorized agents of such
performance issue(s).


(ii)Premier and I agree that my general failure to meet the performance
objectives, milestones and goals established or given by the Company CEO or the
Board from time to time shall not constitute grounds for “Termination for Just
Cause”. Further, for purposes of this definition only, no act or failure to act
by me shall be deemed “willful” if: (A) done or omitted to be done by me in good
faith and with the reasonable belief that my act or omission was in the best
interest of Premier and consistent with Premier and its Related Companies’
policies and applicable law; (B) based on and consistent with instructions
pursuant to a resolution duly adopted by the Board; or (C) based on and
consistent with the advice of Premier counsel.
(iii)Notwithstanding the above and Section 2.2, Premier and I also acknowledge
and agree that:


(A)
If I am suspended and/or temporarily prohibited from participating in the
conduct of the affairs of Premier and/or its Related Companies or affiliated
entities by a regulatory, governmental or administrative notice served under
federal or state law, the obligations of Premier under this Agreement






--------------------------------------------------------------------------------




shall be suspended as of the date of service of such notice, unless stayed by
appropriate proceedings. If the charges in the notice are dismissed or
withdrawn, Premier may in its discretion, upon approval by the Board, pay me all
or part of the compensation withheld while its contract obligations were
suspended and/or reinstate in whole or in part any of its obligations that were
suspended. My vested rights shall not otherwise be affected by this provision.
(B)
If I am permanently removed and/or prohibited from participating in the conduct
of the affairs of Premier and/or its Related Companies or affiliated entities by
applicable federal, state or other regulatory, governmental or administrative
order or action, all obligations of Premier under this Agreement shall terminate
as of the effective date of the order, but vested rights of the parties hereto
shall not be affected.

iv.
In addition, Premier and I agree that without expressly or constructively
terminating this Agreement under this Section 2.3 or Section 2.2, Premier may
place me on temporary leave with pay, temporarily exclude me from any premises
of Premier, its Related Companies and affiliated entities and/or temporarily
reassign my duties with Premier and/or its Related Companies during any pending
Premier investigation or disciplinary action involving me and/or my potential
“Termination for Just Cause”. Premier and I further agree such authority shall
be invoked only in exceptional circumstances when the Company CEO and General
Counsel determine that such action is in the best interests of the Company.



2.3     Disability. “Disability” means my inability to perform the essential
functions and duties of my position with Premier, with or without reasonable
accommodation, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or that is to last or can be
expected to last for a continuous period of not less than twelve months, as
determined under the long-term disability plan sponsored by Premier or a Related
Company (as defined in Section 6.2) in which I participate.


Premier and I further agree that without expressly or constructively terminating
this Agreement under this Section or Sections 2.1-2.3, Premier may designate
another employee to act in my place during any period of my Disability that
extends over ninety (90) consecutive calendar days or an aggregate of ninety
(90) calendar days during any three hundred and sixty five (365) consecutive
calendar day period. Notwithstanding whether any such designation is made, I
shall continue to receive my full base salary and other compensation, incentives
and benefits under this Agreement (offset by any Company-paid short-term
disability and/or long-term disability plan payments) during any period of
Disability during my employment with Premier.


2.4     Severance Details. Any Severance Pay shall: (a) be at the base salary
rate in effect at the time of my Termination Without Cause, (b) be paid over
time in the form of salary continuation for the 12 month period following the
end of my employment with Premier in accordance with Premier’s regular payroll
practices, and (c) be less applicable withholdings. Except as otherwise provided
in Section 8.3(c) of this Agreement, and contingent on my execution and
non-revocation of a release as described in Section 2.1, the first installment
of the Severance Pay will be on the sixtieth (60th) day following the effective
date of my Termination Without Cause and will include Severance Pay for the
period from the end of my employment with Premier through the first installment
payment date. The remaining installments will continue thereafter for the
remainder of the 12 month period following the end of my employment with
Premier.


In the event of any termination of my employment entitling me to any Severance
Pay under this Agreement, and provided I abided by Section 3 and continue to
abide by the non-competition, non-interference, confidentiality and other
requirements set forth in Sections 4-6, I shall be under no obligation to seek
other employment and there shall be no offset against amounts due me under this
Agreement on account of any compensation attributable to any subsequent
employment that I may obtain.


3.
CONFLICTS OF INTEREST








--------------------------------------------------------------------------------




3.1     Conflicts of Interest. During my employment with Premier, I shall not:
(a) engage in any outside business activity without written authorization from
my supervisor at Premier; (b) in any way compete with Premier; or (c) engage in
any conduct intended to or reasonably expected to harm the interests of Premier.
I also agree to comply with the terms of Premier’s Code of Conduct and Conflict
of Interest policies, including but not limited to all terms relating to the
divestiture or transfer to a blind trust of any equity interest that I may hold
in participating vendors, as defined in such policies. Notwithstanding the
foregoing, I may engage in personal investment activities and charitable work
that do not interfere with my duties for Premier and do not violate Premier’s
Code of Conduct or Conflict of Interest policies.


4.
CONFIDENTIAL INFORMATION AND INTELLECTUAL PROPERTY



4.1     Confidentiality.    Except to the extent the use or disclosure of any
Confidential Information (as defined below) is required to carry out my assigned
duties with Premier, I agree that during my employment with Premier under this
Agreement and for a period of 5 years thereafter, I will not: (a) disclose any
Confidential Information to any person not employed by Premier; or (b) use for
myself or for any other person or entity any Confidential Information. This
provision, however, shall not preclude me from: (i) the use or disclosure of
information known generally to the public (other than as a result of my
violation of this Agreement); or (ii) any disclosure required by law or court
order, by any governmental entity having regulatory authority over the business
of the Company, or by any administrative or legislative body (including a
committee thereof) with jurisdiction to order me to divulge, disclose or make
accessible such information, provided I provide Premier prompt written notice of
any potential disclosure under this subsection (ii) within forty-eight (48)
hours of my receipt of the request for disclosure or my election to disclose
such information under this subsection (ii), whichever is earliest, to the
fullest extent permitted by applicable law.


4.2    Confidential Information. “Confidential Information” means all
confidential or proprietary information furnished to, obtained by or created by
me while employed by Premier related to Premier or its business that could be
used to compete against or otherwise harm Premier. Confidential Information
includes, but is not limited to, such information in the following categories:
(a) information regarding Premier’s affiliates and customers, including
affiliate / customer lists, contact information, contracts, billing histories,
affiliate/customer preferences, and information regarding products or services
provided by Premier to such entities; (b) non-public financial information
concerning Premier, including commissions and salaries paid to employees, sales
data and projections, forecasts, cost analyses, and similar information; (c)
plans and projections for business opportunities for new or developing business
of Premier, including marketing concepts and business plans; (d) Premier
Intellectual Property (as defined below), software, source and object codes,
computer data, research information and technical data; (e) information relating
to Premier’s services, products, prices, costs, research and development
activities, service performance, operating results, pricing strategies, employee
lists or personnel matters; and (f) Premier information regarding sources and
methods of supply, including supply agreements, supply terms, product discounts
and similar information.


4.3    Return of Property. I agree that all materials, documents and data
obtained or prepared by me in the course and scope of my employment with Premier
are the property of Premier. I also agree that all Confidential Information is
the property of Premier. As such, I agree that I will return to Premier when
requested, and in any event prior to my last day of employment with Premier, all
materials, documents, information, data and other property belonging to Premier
in my possession or control, regardless of how stored or maintained and
including all originals and copies.


4.4    Intellectual Property. I hereby assign and agree in the future to assign
to Premier my full right, title and interest in all Intellectual Property (as
defined below). In addition, all copyrightable works that I create during my
employment with Premier shall be considered “work made for hire” and shall be
owned exclusively by Premier. “Intellectual Property” means any invention,
formula, process, discovery, development, design, innovation or improvement
made, conceived or first reduced to practice by me, solely or jointly with
others, during my employment with Premier. However, “Intellectual Property”
shall not apply to any invention that I develop on my own time, without using
the equipment, supplies, facilities or trade





--------------------------------------------------------------------------------




secret information of Premier, unless such invention relates at the time of
conception or reduction to practice to: (a) the business of Premier, (b) the
actual or demonstrably anticipated research or development of Premier, or (c)
any work performed by me for Premier.


5.
NON-COMPETE AND NON-INTERFERENCE / RAIDING



5.1    Non-Compete.    For a period of 12 months following my last day of
employment with Premier, I agree not to: (a) perform in the Prohibited Territory
(as defined below) any services for a competitor of Premier that are the same as
or substantially similar to the services I performed for Premier at any point
during my last 12 months as a Premier employee; or (b) engage, within the
Prohibited Territory, in any aspect of the Business (as defined below) that I
was involved with on behalf of Premier at any time during the last 12 months of
my employment with Premier. “Prohibited Territory” means: (i) the continental
United States, which I acknowledge is the area that I am to assist Premier to
engage in its business; and/or (ii) the States that I assisted Premier to engage
in its business during my last 12 months as a Premier employee. The “Business”
means the business engaged in by Premier as of my last day of employment with
Premier. Notwithstanding the preceding, owning the stock or options to acquire
stock totaling less than 5% of the outstanding shares in a public company shall
not by itself violate the terms of this Section 5.1.


5.2    Non-Interference With Restricted Customers. For a period of 12 months
following my last day of employment with Premier, I agree that I will not: (a)
call upon, solicit, cause or attempt to cause any Restricted Customer (as
defined below) to not do business with Premier or to reduce, modify or transfer
any part of its business with Premier; (b) call upon, solicit, cause or attempt
to cause any Restricted Customer to do business with a competitor of Premier;
(c) sell or provide any services or products to any Restricted Customer that are
competitive with or a replacement for Premier’s services or products; and/or (d)
as an employee, agent, partner, director, consultant, or in any other capacity
assist any person or entity to engage in any of the conduct described in
subsections (a) - (c) of this Section. Notwithstanding the preceding, if I
become an employee of a Restricted Customer after my employment with Premier
ends, then this subsection shall not limit my communications or activities with
that particular Restricted Customer while I am employed by that Restricted
Customer, provided that: (i) as part of my services with or for such Restricted
Customer, I do not engage in activities or directly assist others to engage in
activities that compete with Premier in the Business or otherwise violate
Section 5.1; and (ii) I abide by the confidentiality and non-raiding of
employees obligations set forth in this Agreement.


“Restricted Customer” means: (A) a Customer (as defined below) for which I
earned or was paid incentive pay at any point during my last 12 months as a
Premier employee; (B) a Customer with which I worked or for which I supervised
Premier’s work at any point during my last 12 months as a Premier employee; (C)
a prospective Customer that I contacted or for which I supervised contact at any
point during my last 12 months as a Premier employee; and/or (D) a current or
prospective Customer about which I obtained Confidential Information at any
point during my last 12 months as a Premier employee. “Customer” means a Premier
customer, partner hospital, member or affiliated health care organization.


5.3    Non-Interference With Restricted Suppliers. For a period of 12 months
following my last day of employment with Premier, I agree that I will not
solicit, cause or attempt to cause any Restricted Supplier (as defined below) to
not do business with Premier or to reduce, modify or transfer any part of its
business with Premier. “Restricted Supplier” means any supplier of goods or
services to Premier: (a) with which I had dealings; (b) for which I supervised
or assisted in Premier’s dealings; and/or (c) about which I obtained
Confidential Information, all at any point during my last 36 months as a Premier
employee.


I further agree that in the event I am later employed by a non-group purchasing
organization medical supplier following my employment with Premier, I will
recuse myself for a period of 12 months following my last day of employment with
Premier from any consideration of decisions or other communications or
discussions that would result in the termination of a contract, discontinuance
of business, or reduction of business with or amounts paid to Premier involving
the products or services that my new employer supplies Premier. I further
expressly acknowledge and agree that as part of my post-employment





--------------------------------------------------------------------------------




confidentiality commitments to Premier, I cannot and will not use any
confidential Premier pricing, contract or other supplier-related information
obtained during my employment with Premier in connection with any supply
contract or other negotiations between Premier and my new non- group purchasing
organization medical supplier employer, if applicable, or to obtain a
competitive advantage against or otherwise harm Premier or its affiliated
entities.


5.4    Non-Raiding of Employees. During my employment with Premier under this
Agreement and for a period of 18 months following my last day of employment with
Premier, I agree not to on my own behalf or on behalf of any other entity: (a)
hire or engage as an employee or as an independent contractor any then current
employee of Premier with whom I worked or about whose work I was familiar during
my employment with Premier (each a “Restricted Employee”); and/or (b) solicit,
encourage or cause or attempt to solicit, encourage or cause any Restricted
Employee to leave his or her employment with Premier.


6.
REASONABLENESS OF RESTRICTIONS



6.1    Reasonableness. I have carefully read and considered the provisions of
this Agreement and, having done so, agree that the restrictions set forth in it
are fair, reasonable, and necessary to protect Premier’s legitimate business
interests, including its trade secrets, Confidential Information and goodwill
with Premier’s customers, suppliers and employees. In addition, I acknowledge
and agree that the restrictions in this Agreement do not unreasonably restrict
or affect my ability to obtain employment should my employment with Premier end.
Thus, although Premier and I acknowledge and agree that I retain the right to
contest the application or interpretation of Sections 3-5 of this Agreement to
particular facts/circumstances, I agree not to contest the general validity or
enforceability of Sections 3-5 before any court, arbitration panel or other
body.


Further, I agree that I shall notify any prospective employer, entity or
individual with whom I seek to be employed or provide independent contractor
services of the non-competition, non- interference, confidentiality and other
requirements set forth in Sections 3-5 of this Agreement during the applicable
term for each, and the Company may likewise provide such notice during the same
period to any prospective employer, entity or individual with whom I seek to be
employed or provide independent contractor services.


6.2    Related Companies.    For purposes of the restrictions and commitments in
Section 3 (Conflicts of Interest), 4 (Confidential Information and Intellectual
Property), 5 (Non-Compete and Non- Interference) and 6.1 (Reasonableness),
“Premier” or the “Company” shall mean: (a) the Company as defined in the
Recitals to this Agreement; and; (b) any “Related Company” (as defined below) or
successor of Premier for or with whom I performed or supervised any services at
any time during the last 12 months of my employment with Premier.


“Related Company” means (a) any Premier parent company, subsidiary company,
sister company or joint venture, or related subsidiary company of such entities;
and/or (b) any “parent corporation” with respect to Premier within the meaning
of Section 424(e) of the Internal Revenue Code of 1986, as amended (the “Code”),
any “subsidiary corporation” with respect to Premier within the meaning of Code
Section 424(f) but substituting the phrase “20 percent” for the phrase “50
percent” each place it appears in that section, and any corporation or other
entity in a chain of corporations or other entities in which each corporation or
other entity has a controlling interest in another corporation or other entity
in the chain, beginning with the corporation or other entity in which Premier
has a controlling interest. For this purpose, “controlling interest” shall have
the same meaning as in Treasury Regulations Section 1.409A-1(b)(5)(E)(1) (or any
successor provision) but substituting the phrase “at least 20 percent” for the
phrase “at least 50 percent” each place it appears in that section.


7.
OBLIGATIONS CONCERNING PRIOR BUSINESS RELATIONSHIPS



7.1    Former Employment/Engagements. I represent and warrant to Premier that:
(a) as of the Effective Date of this Agreement, I am not working for or engaged
by any other person or entity as an





--------------------------------------------------------------------------------




employee, independent contractor or consultant; and (b) I have provided Premier
with a copy of any and all agreements with third parties that may limit or
attempt to limit my right to be employed by Premier or its Related Companies (as
defined in Section 6.2), to perform any activities for Premier or a Related
Company, or to disclose to Premier or a Related Company any ideas, inventions,
discoveries or other information.


7.2    No Disclosure or Use of Confidential Information of Others. I represent
and warrant to Premier that I have not brought and will not bring with me to
Premier or use in the performance of my duties for Premier any materials, data,
software, technology, trade secrets, intellectual property, confidential or
proprietary information, or documents belonging to a third party that are not
generally available to the public, unless I have obtained written authorization
to do so from the third party and provided Premier with a copy of it. I
understand and agree that, in my employment with Premier, I am not to breach any
obligation of confidentiality that I have to former employers or other third
parties, and I agree that I shall fulfill all such obligations during my
employment with Premier. I further agree that I shall not disclose to Premier or
its Related Companies (as defined in Section 6.2) or seek to induce such
entities to use any confidential information or trade secrets belonging to a
third party.


8.
GENERAL PROVISIONS



8.1    General Notification and Breach. Through and up to the conclusion of the
12-month restricted period set forth in Sections 5.1-5.3, I shall give notice to
Premier of each new business activity I plan to undertake, at least seven (7)
calendar days prior to beginning any such activity, including but not limited to
work as an employee or independent contractor. Such notice shall state the name
and address of the person or entity for whom such activity is undertaken and the
nature of my business relationship(s) and position(s) with such person or
entity. I shall provide Premier with such other pertinent information concerning
such business activity as Premier may reasonably request in order to determine
my compliance with my obligations under Sections 4-6 of this Agreement.


I acknowledge that my breach of this Agreement, particularly Sections 3-6, will
cause immediate and irreparable damage to Premier and its Related Companies and
that such damages will be exceedingly difficult to measure in full. Therefore, I
acknowledge that the payment of damages in an action at law for breach of this
Agreement would not adequately compensate Premier or its Related Companies for
the damages suffered. In addition, the short duration of the covenants contained
in this Agreement makes essential the enforcement of this Agreement by
injunctive relief. Premier and I therefore agree that this Agreement may be
enforced through temporary, preliminary and permanent injunctive relief, and
that all other available remedies at law or in equity including, but not limited
to, money damages, may be pursued for breach of this Agreement.


Moreover, I agree that, in addition to any other remedies available to Premier
and/or its Related Companies by operation of law or otherwise, if I breach of
any of the obligations contained in Sections 3-6, I shall: (a) forfeit at the
time of the breach the right to any additional Severance Pay under Section 2 of
this Agreement; (b) forfeit the right to all further unpaid / unawarded, amounts
that may otherwise be payable under the terms of any Annual Plan, the 2013 LTIP,
the 2013 Equity Incentive Plan or any other equity or incentive compensation
plan in which I participates and to which I might otherwise then be entitled by
virtue thereof at the time of the breach, if any, notwithstanding any provisions
of this Agreement or such plans or programs to the contrary; and (c) be required
to refund to Premier and its Related Companies, and Premier and its Related
Companies shall be entitled to recover of me, the amount of any and all such
Severance Pay, Annual Plan, 2013 LTIP, 2013 Equity Incentive plan, or other
equity or incentive plan pay or awards already paid or provided to or on behalf
of me by Premier and/or its Related Companies (as defined in Section 6.2)
following the initial breach, if any, notwithstanding any provisions of this
Agreement or such plans or programs to the contrary.


In addition, Premier and I agree that the prevailing party in any legal action
to enforce the terms of this Agreement, including but not limited to Sections
3-6, shall be entitled to costs and attorneys’ fees related to any such
proceeding as allowed by law. Further, the time period for the covenants in
Sections





--------------------------------------------------------------------------------




4-6 shall be tolled during any period of time in which I am violating those
Sections. The restrictions and obligations in Sections 4-6 shall survive my last
day of employment with Premier and shall be in addition to any restrictions
imposed on me by statute, at common law, or other agreements. The restrictions
and obligations in Sections 4-6 shall continue to be enforceable regardless of
whether there is a subsequent dispute between me and Premier concerning any
alleged breach of this Agreement.


8.2    Judicial Modification and Severability. If a court determines that any
provision of this Agreement is invalid, then Premier and I request that the
court “blue-pencil” or otherwise modify such provision in order to render the
provision not invalid and enforce the provision as modified. In such a case, all
other provisions contained in this Agreement shall remain in full force and
effect. In addition, each provision of this Agreement is severable from each
other provision.


8.3
Section 409A.



(a)    Section 409A Compliance.    Premier and I intend that any amounts payable
hereunder that could constitute “deferred compensation” within the meaning of
Section 409A of the Code (“Section 409A”) will be compliant with Section 409A.
If Premier shall determine that any provision of this Agreement does not comply
with the requirements of Section 409A, Premier shall amend the Agreement to the
extent necessary (including retroactively) in order to comply with Section 409A
(which amendment shall not reduce the amounts payable to me under this
Agreement). Premier shall also have the discretionary authority to take such
other actions to correct any failures to comply in operation with the
requirements of Section 409A. Such authority shall include the power to adjust
the timing or other details relating to the awards and/or payments described in
this Agreement (but not the amounts payable to me under this Agreement) if
Premier determines that such adjustments are necessary in order to comply with
or become exempt from the requirements of Section 409A. Notwithstanding the
foregoing, to the extent that this Agreement or any payment or benefit (or
portion thereof) under this Agreement or the plans referenced herein shall be
deemed not to comply with Section 409A, then Premier and its Related Companies,
the Board and Compensation Committee of the Board, and Premier, Inc. and its
Related Companies’ shareholders, owners, board members, officers, employees, and
their designees and agents shall not be liable to me in any way. However, if and
to the extent I incur any Section 409A related excise taxes, penalties or
interest charges as a result of the Company’s breach of this Agreement not
otherwise consented to by me in writing (e.g., with respect to payment timing),
then Premier shall reimburse me in full for the amount of such excise taxes,
penalties and interest charges so that I am restored to the same position in
which I would have been had Premier’s breach not occurred.


(b)    Separation From Service.    Notwithstanding anything in this Agreement to
the contrary, no separation benefits, if applicable, deemed deferred
compensation subject to Section 409A shall be payable pursuant to this Agreement
unless my separation from employment constitutes a “separation from service”
with Premier within the meaning of Section 409A and the Department of Treasury
regulations and other guidance promulgated thereunder (a “Separation from
Service”).


(c)    Specified Employee.    Notwithstanding any provision to the contrary in
this Agreement, if I am deemed by Premier at the time of my Separation from
Service to be a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of
the Code, to the extent delayed commencement of any portion of the benefits to
which I am entitled under this Agreement is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such portion
of my benefits shall not be provided to me prior to the earlier of (1) the
expiration of the six-month period measured from the date of my Separation from
Service or (2) the date of my death. Upon the first business day following the
expiration of the applicable Code Section 409A(a)(2)(B)(i) period, all payments
deferred pursuant to this Section 8.3(c) shall be paid in a lump sum to me, and
any remaining payments due under this Agreement shall be paid as otherwise
provided herein.


(d)    Expense Reimbursements.    To the extent that any reimbursements payable
pursuant to this Agreement are subject to the provisions of Section 409A, any
such reimbursements payable





--------------------------------------------------------------------------------




to me pursuant to this Agreement shall be paid to me no later than December 31
of the year following the year in which the expense was incurred, the amount of
expenses reimbursed in one year shall not affect the amount eligible for
reimbursement in any subsequent year, and my right to reimbursement under this
Agreement will not be subject to liquidation or exchange for another benefit.


(e)    Installments.    For purposes of Section 409A (including, without
limitation, for purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)), my
right to receive the installment payments under this Agreement shall be treated
as a right to receive a series of separate payments and, accordingly, each such
installment payment shall at all times be considered a separate and distinct
payment.


8.4    Tax Penalty Protection. Notwithstanding any other provision in this
Agreement to the contrary, any payment or benefit received or to be received by
me in connection with a “change in ownership or control” (as such term is
defined under Section 280G of the Code – a “Change in Control”) or the
termination of employment (whether payable under the terms of this Agreement or
any other plan, arrangement or agreement with Premier or its subsidiaries and
affiliates (collectively, the “Payments”) that would constitute a “parachute
payment” within the meaning of Section 280G of the Code, shall be reduced to the
extent necessary so that no portion thereof shall be subject to the excise tax
imposed by Section 4999 of the Code (the “Excise Tax”), but only if, by reason
of such reduction, the net after-tax benefit received by me shall exceed the net
after-tax benefit that would be received by me if no such reduction was made.
Whether and how the limitation under this Section is applicable shall be
determined under the Section 280G Rules set forth in Annex A hereto.


8.5    Incentive-Based Compensation Clawback.    In accordance with the terms
and conditions of Premier, Inc.’s and the Company’s Compensation Recoupment
Policy as such policy may be established, modified, changed, replaced or
terminated from time to time by Premier, Inc. in its sole discretion to comply
with listing exchange / service rules and regulations and/or other applicable
regulatory requirements, I agree to repay any incentive or other compensation
paid or otherwise made available to me by Premier or its Related Companies (as
defined in Section 6.2), as required by the terms of such policy. If I fail to
return such compensation as required by the terms of the Compensation Recoupment
Policy and/or applicable law, I hereby agree and authorize Premier and its
Related Companies to, among other things as set forth in the policy: (a) deduct
the amount of such identified compensation from any and all other compensation
owed to me by Premier and/or is Related Companies; and/or (b) adjust and reduce
future compensation to me. I acknowledge that Premier may take appropriate
disciplinary action (up to, and including, Termination For Just Cause) if I fail
to return / repay such identified compensation within the timeframe required by
the Compensation Recoupment Policy. Further, Premier and I agree that the
provisions of this Section 8.5 shall remain in effect for the period required by
applicable law.


8.6    Indemnification. Premier and I have entered into (or shall enter into
concurrent with this Agreement) a separate indemnity agreement, consistent with
Premier, Inc.’s certificate of incorporation, by-laws and other corporate
governance documents; provided that the entry into such an agreement shall not
be a condition precedent to my right to be indemnified by Premier as provided in
such corporate governance documents. In addition, Premier will indemnify me or
cause me to be indemnified in my capacity as an officer, director or senior
manager of any Related Company (as defined in Section 6.2) for which I serve as
such, to the fullest extent permitted by the laws of the state of incorporation
of such Related Company in effect from time to time, or the certificate of
incorporation, by-laws or other corporate governance documents of such Related
Company, whichever affords the greater protection to me. Premier may elect to
satisfy its obligations pursuant to this Section 8.6 under insurance policies
maintained generally for the benefit of its officers, directors and employees
against covered costs, charges and expenses incurred in connection with any
action, suit, investigation or proceeding to which I may be made a party by
reason of being a director, officer or senior manager of Premier. In addition,
Premier shall provide me with directors’ and officers’ insurance coverage to the
same extent as provided to other senior executives of Premier.


8.7    Governing Law, Forum, Jurisdiction. I agree that this Agreement shall be
governed by the laws of the State of North Carolina, regardless of where I may
work for Premier and irrespective of conflict





--------------------------------------------------------------------------------




of law principles. Moreover, any litigation under this Agreement shall be
brought by either me or Premier exclusively in Mecklenburg County, North
Carolina, notwithstanding that I may not be a resident of North Carolina when
the litigation is commenced and/or cannot be served process within North
Carolina. As such, Premier and I irrevocably consent to the jurisdiction of the
courts in Mecklenburg County, North Carolina (whether federal or state) for all
disputes related to this Agreement and irrevocably consent to service of process
via nationally recognized overnight carrier, without limiting other service
methods available under applicable law.


8.8    Entire Agreement, Amendment, Waiver, Assignment. This Agreement
constitutes the entire agreement between me and Premier related to the subject
matters contained in it and supersedes all previous agreements related to these
subject matters, including but not limited to the Prior Employment Agreement and
any offer or position assignment letters between me and Premier. No amendment or
attempted waiver of any of the provisions of this Agreement shall be binding
unless reduced to writing and signed by me and Premier. Premier shall have the
right to assign or transfer this Agreement to any affiliated entity or successor
to all or part of its business, and I irrevocably consent to any such assignment
or transfer. Further, Premier and I agree that Premier may disclose the
compensation and other terms of this Agreement: (a) to Premier’s
shareholders/owners; and (b) in its proxy statements or other public securities
filings as required by law.






[Signature Page Follows]





--------------------------------------------------------------------------------




Agreed to and accepted:


Date:    4/1/16                        /s/ David Klatsky                    
David Klatsky
                        


Agreed to and accepted:                PREMIER HEALTHCARE SOLUTIONS,
INC.                


Date:    4/1/16                        /s/ Debra S. White                    
Signature of Authorized Representative


Debra S, White
Vice President, Human Resources                                                 




PREMIER, INC.
                            
Date:    4/1/16                        /s/ Kelli L. Price                    
Signature of Authorized Representative


Kelli L. Price
Senior Vice President, People
                            
Joining this Agreement as a Party solely as a guarantor of Premier Healthcare
Solutions, Inc.’s financial obligations hereunder




Effective Date: July 1, 2016





--------------------------------------------------------------------------------






Annex A: Section 280G Rules


The following rules shall apply for purposes of determining whether and how the
limitations provided under Section 8.4 of this Agreement are applicable to me.


1.The “net after-tax benefit” shall mean (i) the Payments (as defined in Section
8.4) which I receive or am then entitled to receive from the Company or a
subsidiary or affiliate that would constitute “parachute payments” within the
meaning of Code Section 280G, less (ii) the amount of all federal, state and
local income and employment taxes payable by me with respect to the foregoing
calculated at the highest marginal income tax rate for each year in which the
foregoing shall be paid to me (based on the rate in effect for such year as set
forth in the Code as in effect at the time of the first payment of the
foregoing), less (iii) the amount of Excise Tax imposed with respect to the
payments and benefits described in (i) above.


2.All determinations under Section 8.4 of this Agreement and this Annex A will
be made by an accounting firm or law firm that is selected for this purpose by
Premier prior to a Change in Control (the “280G Firm”). All fees and expenses of
the 280G Firm shall be borne by the Company. Premier will direct the 280G Firm
to submit any determination it makes under Section 8.4 of this Agreement and
this Annex A and detailed supporting calculations to both me and Premier as soon
as reasonably practicable.


3.If the 280G Firm determines that one or more reductions are required under
Section 8.4 of this Agreement, the 280G Firm shall also determine which Payments
shall be reduced (first from cash payments and then from non-cash benefits) to
the extent necessary so that no portion thereof shall be subject to the excise
tax imposed by Section 4999 of the Code, and Premier shall pay such reduced
amount to me. The 280G Firm shall make reductions required under Section 8.4 of
this Agreement in a manner that maximizes the net after-tax amount payable to
me.


4.As a result of the uncertainty in the application of Section 280G at the time
that the 280G Firm makes its determinations under this provision, it is possible
that amounts will have been paid or distributed to me that should not have been
paid or distributed (collectively, the “Overpayments”), or that additional
amounts should be paid or distributed to me (collectively, the “Underpayments”).
If the 280G Firm determines, based on either the assertion of a deficiency by
the Internal Revenue Service against Premier or me, which assertion the 280G
Firm believes has a high probability of success or controlling precedent or
substantial authority, that an Overpayment has been made, I must repay the
Overpayment amount promptly to Premier, without interest; provided, however,
that no loan will be deemed to have been made and no amount will be payable by
me to Premier unless, and then only to the extent that, the deemed loan and
payment would either reduce the amount on which I am subject to tax under
Section 4999 of the Code or generate a refund of tax imposed under Section 4999
of the Code. If the 280G Firm determines, based upon controlling precedent or
substantial authority, that an Underpayment has occurred, the 280G Firm will
notify me and Premier of that determination, and the Underpayment amount will be
paid to me promptly by Premier.


5.I will provide the 280G Firm access to, and copies of, any books, records and
documents in my possession as reasonably requested by the 280G Firm, and
otherwise cooperate with the 280G Firm in connection with the preparation and
issuance of the determinations and calculations contemplated by Section 8.4 of
this Agreement.





